Robert M. Loewenstein v. Commissioner.Loewenstein v. CommissionerDocket No. 5831-65.United States Tax CourtT.C. Memo 1968-227; 1968 Tax Ct. Memo LEXIS 70; 27 T.C.M. (CCH) 1112; T.C.M. (RIA) 68227; October 3, 1968. Filed *70  Robert M. Loewenstein, pro sc, 1702 Rathford Dr., St. Louis, Mo. Thomas J. Stevens, for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: The Commissioner has determined a deficiency in the income tax of petitioner for the taxable year 1962 in the amount of $179.99. The sole issue to be decided is whether petitioner suffered the casualty loss of a combined wedding and engagement ring in that year. Findings of Fact The stipulated facts are so found. The petitioner Robert M. Loewenstein is an individual who during the calendar year 1962 resided with his wife Joel, in St. Louis, Mo., which was his legal residence at the time of the filing of the petition herein. He filed his separate individual income tax return for that year with the district 1113 director at St. Louis. Respondent served a timely notice of deficiency herein on petitioner on June 24, 1965. In his return for 1962, petitioner claimed a casualty loss deduction in the amount of $900 for the destruction of his wife's combination engagement and wedding ring which he had purchased in 1955 and the engagement portion given to her in July of that year. The wedding portion*71  thereof was given her upon their subsequent marriage May 5, 1956. Petitioner paid $695 for both rings. Joel also filed a separate individual income tax return for 1962 but made no such claim for a casualty loss deduction. Opinion The record is clear that if a casualty loss was suffered as a result of the destruction of the ring or rings referred to in our Findings, such loss was deductible only by the wife Joel, did not constitute a loss by the petitioner, and is therefore not deductible by him. Having so decided it is unnecessary to determine whether a casualty loss actually occurred. Decision will be entered for the respondent.